DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on March 23, 2021.  Claim 3 has been cancelled.  Thus, claims 1, 2 and 4-19 are pending.  Claims 1 and 11 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 2 and 4-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, "Wonsuk Choi, Hyo Jin Jo, Samuel Woo, Ji Young Chun, Jooyoung Park, and Dong Hoon Lee, Identifying ECUs Using Inimitable Characteristics of Signals in Controller Area Networks, July 2, 2016, www.arxiv.org and https://dblp.org/rec/journals/corr/ChoiJWCPL16.html, pages 1-12 (hereinafter “Choi”), discloses in Table IV, for CAN data frame, it measures voltage signal.  On page 8, B. Basic Identification:  Our method uses voltage signals corresponding to extended identifier field of the CAN data frame, which are generated by CAN transceivers of ECUs.
Choi, taken singly or in combination with other prior art of record, does not disclose or teach wherein measuring voltage further comprises measuring voltage of dominant bits transmitted on the vehicle bus while discarding voltage measurements that correspond to an acknowledgement of the message, in combination with other limitations of the claim.
With respect to independent claim 11, Choi, taken singly or in combination with other prior art of record, does not disclose or measuring, by the monitor node, voltage on the vehicle bus during transmission of a message on the vehicle bus, thereby yielding a plurality of voltage measurements; discarding a subset of the plurality of voltage measurements, where the voltage measurements in the subset correspond to an acknowledgement of the message, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661